DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 1/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 7,264,688 B1) in view of Yoshikawa et al. (US 2011/0096461 A1), Boston (2012/0098614 A1), Guarini et al. (US 2014/0273517 A1), Harrison (US 2010/0320837 A1), Hoffman (US 3,805,165), and Marakhtanov et al. (US 2017/0103870 A1). 	Regarding claim 1, Paterson et al. disclose a substrate support assembly (Fig. 19) comprising: 	a substantially disk-shaped body (103) having an upper surface, a sidewall, and a lower surface, the upper surface configured to support a substrate (102) thereon in a vacuum processing chamber (see Fig. 19), the sidewall defining an outer diameter of the substantially disk-shaped body, the lower surface disposed opposite the upper surface; 	an electrode (130) disposed in the substantially disk-shaped body; 	a main circuit (circuitry connected to 130) electrically connected to the electrode and configured to provide a chucking voltage thereto, the main circuit comprising:
a DC chucking circuit (170) including a DC source (170) coupled to the electrode. 	Paterson et al. do not explicitly disclose that the substantially disk-shaped body has a cylindrical sidewall. However, it would have been obvious to one having ordinary skill in the art to use a cylindrical sidewall in order to have radial symmetry in the device, promoting uniformity. 	Paterson et al. al do not explicitly disclose that the disk-shaped body is ceramic. 	However, Yoshikawa et al. disclose the use of ceramic bodies for chucking with electrode formed therein (¶ 0032). It would have been obvious to one having ordinary skill in the art to use ceramic for the disk-shaped body of Paterson et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 	Paterson et al. further do not disclose the inclusion of a DC filter circuit between the DC source and the electrode. However, connecting DC sources by means of a DC filter circuit is well known in the art (¶ 0021 of Boston). There is a benefit to using such a DC filter in that it prevents unwanted currents from entering the DC source and potentially damaging the DC source (see ¶ 0021). It would have been obvious to one having ordinary skill in the art at the time of the invention to couple the DC chucking circuit of Paterson et al. to the electrode through a DC filter circuit for the benefit.
Boston does not disclose that DC filter circuits comprise two inductors and a capacitor coupled together at a Y-connection. However, it is known in the art to form DC filters from two inductors and a capacitor coupled together at a Y-connection (see ¶ 0039 and Fig. 3 of Harrison). It would be beneficial to use the components described by Harrison for the DC filter circuit to ensure such circuit has the necessary features to prevent unwanted currents from entering the DC source. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure that the DC filter circuit has two inductors and a capacitor coupled together at a Y-connection for this benefit.
Paterson et al. do not disclose the incorporation of a heater. However, it is known in the art to include heaters capable of maintain a temperature of substrates above 300 degrees Celsius (¶ 0027 of Guarni et al.). There is a benefit to including such a heater in that certain materials can have their properties optimized (e.g. crystallinity) by the application of heat. It would have been obvious to one having ordinary skill in the art at the time of the invention to include such a heater in the assembly of Paterson et al. for this benefit.
Paterson et al. do not disclose the components which make up the second RF drive circuit. However, it is known in the art to form RF drive circuits to include an RF drive (“RF DRIVE” in Fig. 1 of Hoffman), a capacitor (11), and a pass through inductor (14). There is a benefit to using these components in that it ensures that a RF signal is output. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure the second RF drive circuit has a second RF drive, a capacitor, and a pass through inductor, wherein the second RF drive provides a drive frequency through the capacitor and the pass through inductor to the electrode for this benefit. While Hoffman does not disclose the inclusion of a high pass filter, it would have been obvious to one having ordinary skill in the art to include a high pass filter through which the drive frequency is provided as the second drive circuit of Paterson et al. is described as a high frequency circuit (see Fig. 19).
Patterson further discloses that the main circuit comprises an RF load circuit (123) in parallel to the first RF drive circuit but does not go into detail regarding any components within the RF load circuit. However, it is well-known in the art that RF load circuits comprise capacitors and inductors (¶ 0082 of Marakhtanov). There is a benefit to using capacitors and inductors in that is allows for a not damaging load to be transmitted. It would have been obvious to one having ordinary skill in the art at the time of the invention to use these conventional components within an RF load circuit for this benefit. 	Regarding claim 2, Marakhtanov et al. further disclose that the capacitor disposed in the RF load circuit is a variable capacitor (¶ 0082).
Regarding claim 4, Paterson et al. further disclose that the second RF drive circuit and the first RF drive circuit are operable to provide RF powers at the claimed frequencies (Col. 16, Lines 31-37). 	Regarding claim 5, Paterson et al. disclose a processing chamber (Fig. 19), comprising: 	a body (104) having walls (106) and a lid (108) enclosing an interior volume; and 	a substrate support assembly (103) disposed on the lid in the interior volume, the substrate support assembly comprising: 	a substantially disk-shaped body (103) having an upper surface, a sidewall, and a lower surface, the upper surface configured to support a substrate (102) thereon in the processing chamber (see Fig. 19), the sidewall defining an outer diameter of the substantially disk-shaped body, the lower surface disposed opposite the upper surface; 	an electrode (130) disposed in the substantially disk-shaped body; 	a main circuit (circuitry connected to 130) electrically connected to the electrode and configured to provide a chucking voltage thereto, the main circuit comprising: 	a DC chucking circuit (170); 	a first RF drive circuit (132) coupled to the electrode through a first impedance match circuit (circuit within 136 with input/output corresponding to the lines exiting 136 and running to 132 and 172); and 	a second RF drive circuit (134) coupled to the electrode through a second impedance match circuit (circuit within 136 with input/output corresponding to the lines exiting 136 and running to 134 and 172). 	Paterson et al. do not explicitly disclose that the substantially disk-shaped body has a cylindrical sidewall. However, it would have been obvious to one having ordinary skill in the art to use a cylindrical sidewall in order to have radial symmetry in the device, promoting uniformity. 	Paterson et al. al do not explicitly disclose that the disk-shaped body is ceramic. 	However, Yoshikawa et al. disclose the use of ceramic bodies for chucking with electrode formed therein (¶ 0032). It would have been obvious to one having ordinary skill in the art to use ceramic for the disk-shaped body of Paterson et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 	Paterson et al. further do not disclose the inclusion of a DC filter circuit between the DC source and the electrode. However, connecting DC sources by means of a DC filter circuit is well known in the art (¶ 0021 of Boston). There is a benefit to using such a DC filter in that it prevents unwanted currents from entering the DC source and potentially damaging the DC source (see ¶ 0021). It would have been obvious to one having ordinary skill in the art at the time of the invention to couple the DC chucking circuit of Paterson et al. to the electrode through a DC filter circuit for the benefit.
Boston does not disclose that DC filter circuits comprise two inductors and a capacitor coupled together at a Y-connection. However, it is known in the art to form DC filters from two inductors and a capacitor coupled together at a Y-connection (see ¶ 0039 and Fig. 3 of Harrison). It would be beneficial to use the components described by Harrison for the DC filter circuit to ensure such circuit has the necessary features to prevent unwanted currents from entering the DC source. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure that the DC filter circuit has two inductors and a capacitor coupled together at a Y-connection for this benefit.
Paterson et al. do not disclose the incorporation of a heater. However, it is known in the art to include heaters capable of maintain a temperature of substrates above 300 degrees Celsius (¶ 0027 of Guarni et al.). There is a benefit to including such a heater in that certain materials can have their properties optimized (e.g. crystallinity) by the application of heat. It would have been obvious to one having ordinary skill in the art at the time of the invention to include such a heater in the assembly of Paterson et al. for this benefit.
Paterson et al. do not disclose the components which make up the second RF drive circuit. However, it is known in the art to form RF drive circuits to include an RF drive (“RF DRIVE” in Fig. 1 of Hoffman), a capacitor (11), and a pass through inductor (14). There is a benefit to using these components in that it ensures that a RF signal is output. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure the second RF drive circuit has a second RF drive, a capacitor, and a pass through inductor, wherein the second RF drive provides a drive frequency through the capacitor and the pass through inductor to the electrode for this benefit. While Hoffman does not disclose the inclusion of a high pass filter, it would have been obvious to one having ordinary skill in the art to include a high pass filter through which the drive frequency is provided as the second drive circuit of Paterson et al. is described as a high frequency circuit (see Fig. 19).
Patterson further discloses that the main circuit comprises an RF load circuit (123) in parallel to the first RF drive circuit but does not go into detail regarding any components within the RF load circuit. However, it is well-known in the art that RF load circuits comprise capacitors and inductors (¶ 0082 of Marakhtanov). There is a benefit to using capacitors and inductors in that is allows for a not damaging load to be transmitted. It would have been obvious to one having ordinary skill in the art at the time of the invention to use these conventional components within an RF load circuit for this benefit. 	Regarding claim 6, Paterson et al. further disclose that the chamber comprises a capacitively coupled plasma generator (116) formed by a top electrode (116) and the bottom electrode. 	Regarding claim 7, Paterson et al. further disclose a first top circuit (122) for driving the top electrode. 	Regarding claim 8, Paterson et al. further disclose a second top circuit (112a) for driving the top electrode. 	Regarding claim 9 Paterson et al. disclose operating the first top circuit top provide power with the claimed frequency (Col. 16, Lines 5-6). Paterson et al. do not explicitly disclose using a second top circuit operable at the disclosed LF power. 	However, Paterson et al. disclose combining HF and LF circuits in applying power for the device (Col. 13, Lines 39-64). Using a LF second top circuit would have been an obvious modification to one having ordinary skill in the art in order to gain such better control of the bias power. Such a LF power is operable at the claimed frequency (Col. 16, Lines 31-32). 	Regarding claim 10, Paterson et al. further disclose that the second RF drive circuit and the first RF drive circuit are operable to provide RF powers at the claimed frequencies (Col. 16, Lines 31-37). 	Regarding claim 11, Marakhtanov et al. further disclose that the capacitor disposed in the RF load circuit is a variable capacitor (¶ 0082). 	Regarding claim 21, Paterson et al. disclose that the first RF drive circuit is controllable (through System Controller 140 in Fig. 19). This specific configuration needed to control the clamping force variation against the volume resistivity of the substantially disk-shaped ceramic body at temperatures exceeding 300 degrees Celsius refers to appropriately controlling the first RF drive circuit. That is, it results in how the device is to be used and is treated as non-limiting since it has been held that in device claims intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 22, Paterson et al. disclose that the second RF drive circuit is controllable (through System Controller 140 in Fig. 19). This specific configuration needed to control the clamping force variation against the volume resistivity of the substantially disk-shaped ceramic body at temperatures exceeding 300 degrees Celsius refers to appropriately controlling the second RF drive circuit. That is, it results in how the device is to be used and is treated as non-limiting since it has been held that in device claims intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 23, as discussed in the rejection of claim 1, above, the filter circuit of Boston will isolated the DC source from the first and second RF drive circuits to prevent damage to the components.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 7,264,688 B1) in view of Yoshikawa et al. (US 2011/0096461 A1), Boston (2012/0098614 A1), Guarini et al. (US 2014/0273517 A1), Harrison (US 2010/0320837 A1), Hoffman (US 3,805,165), and Kapoor et al. (US 9,263,350 B2). 	Regarding claim 24-26, Paterson et al. disclose a substrate support assembly (Fig. 19) comprising: 	a substantially disk-shaped body (103) having an upper surface, a sidewall, and a lower surface, the upper surface configured to support a substrate (102) thereon in a vacuum processing chamber (see Fig. 19), the sidewall defining an outer diameter of the substantially disk-shaped body, the lower surface disposed opposite the upper surface; 	an electrode (130) disposed in the substantially disk-shaped body; 	a main circuit (circuitry connected to 130) electrically connected to the electrode and configured to provide a chucking voltage thereto, the main circuit comprising: 	a first RF drive circuit (combination of 132 and circuitry within 136 with input/output corresponding to the lines exiting 136 and running to 132 and 172) having a first impedance match circuit (circuit within 136 with input/output corresponding to the lines exiting 136 and running to 132 and 172) coupled to the electrode;  	a second RF drive circuit (134) coupled to the electrode; and
a DC chucking circuit (170) including a DC source (170) coupled to the electrode. 	Paterson et al. do not explicitly disclose that the substantially disk-shaped body has a cylindrical sidewall. However, it would have been obvious to one having ordinary skill in the art to use a cylindrical sidewall in order to have radial symmetry in the device, promoting uniformity. 	Paterson et al. al do not explicitly disclose that the disk-shaped body is ceramic. 	However, Yoshikawa et al. disclose the use of ceramic bodies for chucking with electrode formed therein (¶ 0032). It would have been obvious to one having ordinary skill in the art to use ceramic for the disk-shaped body of Paterson et al. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. 	Paterson et al. further do not disclose the inclusion of a DC filter circuit between the DC source and the electrode. However, connecting DC sources by means of a DC filter circuit is well known in the art (¶ 0021 of Boston). There is a benefit to using such a DC filter in that it prevents unwanted currents from entering the DC source and potentially damaging the DC source (see ¶ 0021). It would have been obvious to one having ordinary skill in the art at the time of the invention to couple the DC chucking circuit of Paterson et al. to the electrode through a DC filter circuit for the benefit.
Boston does not disclose that DC filter circuits comprise two inductors and a capacitor coupled together at a Y-connection. However, it is known in the art to form DC filters from two inductors and a capacitor coupled together at a Y-connection (see ¶ 0039 and Fig. 3 of Harrison). It would be beneficial to use the components described by Harrison for the DC filter circuit to ensure such circuit has the necessary features to prevent unwanted currents from entering the DC source. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure that the DC filter circuit has two inductors and a capacitor coupled together at a Y-connection for this benefit.
Paterson et al. do not disclose the incorporation of a heater. However, it is known in the art to include heaters capable of maintain a temperature of substrates above 300 degrees Celsius (¶ 0027 of Guarni et al.). There is a benefit to including such a heater in that certain materials can have their properties optimized (e.g. crystallinity) by the application of heat. It would have been obvious to one having ordinary skill in the art at the time of the invention to include such a heater in the assembly of Paterson et al. for this benefit.
Paterson et al. do not disclose the components which make up the second RF drive circuit. However, it is known in the art to form RF drive circuits to include an RF drive (“RF DRIVE” in Fig. 1 of Hoffman), a capacitor (11), and a pass through inductor (14). There is a benefit to using these components in that it ensures that a RF signal is output. It would have been obvious to one having ordinary skill in the art at the time of the invention to ensure the second RF drive circuit has a second RF drive, a capacitor, and a pass through inductor, wherein the second RF drive provides a drive frequency through the capacitor and the pass through inductor to the electrode for this benefit. While Hoffman does not disclose the inclusion of a high pass filter, it would have been obvious to one having ordinary skill in the art to include a high pass filter through which the drive frequency is provided as the second drive circuit of Paterson et al. is described as a high frequency circuit (see Fig. 19).
Paterson et al. does not disclose the incorporation of sensors. However, it is well known in the art to use current sensors throughout vacuum chambers (Col. 6, Lns. 35-57). There is a benefit to using these sensors in order to monitor the currents between various components to ensure proper operation. It would have been obvious to one having ordinary skill in the art at the time of the invention to place a first sensor between the first RF drive circuit and the first impedance match circuit, a second sensor between the second RF drive circuit and the high pass filter, a third sensor in series with the first impedance match circuit and in parallel with the high pass filter (claim 25) between the high pass filter and an RF port for this benefit (claim 26).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893